 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:19-MC-00051-TLN-DB
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $7,700.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On October 12, 2018, inspectors with the United States Postal Inspection Service

19 (“USPIS”) seized approximately $7,700.00 in U.S. Currency (“the defendant currency”) from Shawn

20 Grant (“Grant”) during a parcel interdiction at the Processing and Distribution Center located in West

21 Sacramento, California.

22          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

23 all known potential claimants and publishing notice to all others. On or about December 12, 2018,

24 USPIS received a claim from Skyree Neal (“Neal” or “claimant”) asserting an ownership interest in the

25 defendant currency.

26          3.     Claimant does not contest the United States’ representation that it could show at a

27 forfeiture trial that on October 10, 2018, USPIS conducted a parcel interdiction at the Processing and

28 Distribution Center located at 3775 Industrial Boulevard, West Sacramento, California. During the
                                                       1
                                                                                      Consent Judgment of Forfeiture
 1 interdiction, law enforcement officials identified a parcel that bore markers consistent with parcels used

 2 for shipping contraband, Priority Mail parcel # EE 253423845 US. The package was addressed to Skyree

 3 Neal, 908 Dornajo Way, Apt #3, Sacramento, CA 95825, with the following return address: Shawn

 4 Grant, 302 Longleaf Dr., Summerville, SC 29483. No phone numbers were listed on the package.

 5          4.      Claimant does not contest the United States’ representation that the parcel was presented

 6 to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

 7          5.      Claimant does not contest the United States’ representation that it could further show at
                                                                       th
 8 trial that law enforcement attempted to contact Neal from October 11 to October 12, 2018 without

 9 success. Law enforcement was then informed on October 12, 2018, that Grant had contacted the U.S.

10 Postal Service Customer Service desk regarding the parcel. Law enforcement spoke to Grant by phone.

11 He said he shipped the parcel to his girlfriend and it had a sweatshirt inside the parcel and cash. Grant

12 gave consent to open Priority Mail parcel # EE 253423845 US. Inside the Priority Mail parcel was a

13 bundle of cash concealed within a grey sweatshirt. The cash totaled $7,700.00 in U.S. Currency. The

14 currency consisted mainly of $20 bills, making up $7,000.00 of the $7,700.00 found. The parcel did

15 not contain any notes, receipts, or instructions.

16          6.      Claimant does not contest the United States’ representation that it could further show at

17 a forfeiture trial that the defendant currency is forfeitable to the United States pursuant to 21 U.S.C. §

18 881(a)(6).

19          7.       Without admitting the truth of the factual assertions contained above, claimant

20 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

21 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant

22 currency. Neal acknowledged that she is the sole owner of the defendant currency, and that no other

23 person or entity has any legitimate claim of interest therein. Should any person or entity institute any

24 kind of claim or action against the government with regard to its forfeiture of the defendant currency,

25 claimant shall hold harmless and indemnify the United States, as set forth below.

26          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

27 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

28          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in
                                                        2
                                                                                         Consent Judgment of Forfeiture
 1 which the defendant currency was seized.

 2          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 3 Stipulation for Consent Judgment of Forfeiture.

 4          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 5 AND ADJUDGED:

 6          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

 7 between the parties.

 8          2.      Upon entry of this Consent Judgment of Forfeiture, $4,235.00 of the Approximately

 9 $7,700.00 in U.S. Currency, together with any interest that may have accrued on the total amount

10 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

11 according to law.

12          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

13 $3,465.00 of the Approximately $7,700.00 in U.S. Currency shall be returned to claimant Skyree Neal

14 through her attorney Jacek W. Lentz.

15          4.      The United States of America and its servants, agents, and employees and all other

16 public entities, their servants, agents and employees, are released from any and all liability arising out

17 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

18 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

19 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of

20 California Civil Code § 1542.

21          5.      No portion of the stipulated settlement, including statements or admissions made

22 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

23 Rules of Evidence.

24          6.      All parties will bear their own costs and attorney’s fees.

25 ///

26 ///

27 ///

28 ///
                                                          3
                                                                                        Consent Judgment of Forfeiture
 1         7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 2 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 3 for the seizure of the above-described defendant currency.

 4         IT IS SO ORDERED
 5 DATED: October 1, 2019

 6
                                                                      Troy L. Nunley
 7
                                                                      United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                                     Consent Judgment of Forfeiture
